On Appellee’s Motion to Dismiss
Per Curiam.
This cause is pending before the Court on the Motion of the appellee Howard S. Grimm, to Affirm and Alternative Motion to Dismiss. Said motion alleges as cause therefor, inter alia numerous defects in the appellant’s brief, as follows:
a) Appellant’s Brief has failed to state with any degree of cogency whatsoever a statement of issues presented for review, in violation of Rule 8.3(A) (3) of the Indiana Rules of Appellate Procedure.
b) Appellant’s Brief fails to state and set forth in any understandable form or with any degree of accuracy a statement of the case including the nature of the case, the course of proceedings, its disposition in the court below, and a verbatim statement of the judgment in violation of Rule 8.3 (A) (4) of the Indiana Rules of Appellate Procedure.
c) Appellant’s Brief does not contain any understandable or accurate statement of facts relevant to the issues presented for review with appropriate reference to the transcript, in violation of Rule 8.3(A) (5) of the Indiana Rules of Appellate Procedure.
*363d) Appellant’s Brief contains no summary of argument, in violation of Rule 8.3 (A) (6) of the Indiana Rules of Appellate Procedure.
e) The Appellant has violated Rule 8.3(A) (7) of the Indiana Rules of Appellate Procedure, in that he has failed to set forth specifically each error assigned in the motion to correct errors and in the argument applicable thereto, has failed to include his contentions with respect to issues presented, reasons in support thereof, citations to authorities, statutes and parts of the record relied upon, .and a clear showing of how the issues and contentions in support thereof relate to the particular facts of the case under review.
We have examined the appellant’s brief and find that ap-pellee’s allegations are true. We further observe that the purported brief is composed of various statements and affidavits of the appellant, none of which present any issue upon which this court could grant relief.
The appellee’s motion to affirm is therefore sustained, and the judgment of the trial court is affirmed.
Note. — Reported at 300 N.E.2d 137.